DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/22/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The Office action issued in the corresponding Chinese patent application has not been considered as it is not in English, and no statement of relevance has been provided.

Claim Objections
Claim 1 is objected to because of the following informalities:  terms such as “required braking pressure” on line 16 of the claim should be “a” or “the” required braking pressure, as appropriate.  Appropriate correction is required.  Claim 7 recites similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “to perform electronic stability control (ESC) braking by driving a pumping motor by using the braking hydraulic pressure stored in the accumulator”.   It is not clear if the language is intended to require that the electronic stability control braking is “by using the braking hydraulic pressure stored in the accumulator” or if the driving a pumping motor is “ by using the braking hydraulic pressure stored in the accumulator”.
Claim 12 recites “the outlet valve”.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and  11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marx (US# 2020/0369248) in view of Svensson (IS# 20170320474).
	Marx discloses an apparatus for braking using an electric booster, comprising: an electric booster 14 [0057] connected to a master cylinder 16 and configured to discharge braking hydraulic pressure by pressing a piston of the master cylinder [0036] with electric power of a motor together with a driver's pedal force that presses a brake pedal 12; an electric hydraulic braking unit 38/72/74/42 connected to the master cylinder through a pair of hydraulic lines 20’ (figure 2), and configured to store braking hydraulic pressure discharged from the master cylinder in an accumulator 42 through the hydraulic lines and an outlet valve 34/36 [0067] and to perform braking by driving a pumping motor M by using the braking hydraulic pressure stored in the accumulator [0069]; and a control unit 48 configured to control the electric booster and the electric hydraulic braking unit.  Marx further broadly discloses ESC braking [0034], but lacks the details including comparing a required braking hydraulic pressure by the driver's pedal force with a preset reference hydraulic pressure when the ESC braking is required, and to perform ESC braking by the electric hydraulic braking unit or braking by the electric booster according to a result of the comparison.  Svensson discloses a similar brake device and further teaches ESC braking in the form of brake assist by comparing a driver demand pressure with a threshold [0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide brake assist including comparing a driver demand pressure with a threshold, as taught by Svensson, in the system of Marx to shortening braking distances and increase the safety of the system.   In modifying the system of Marx according to Svensson, the system would perform ESC braking by the electric hydraulic braking unit according to a result of the comparison.
	Regarding claim 7, Marx discloses a control method of an apparatus for braking using an electric booster 14 [0057], which is connected to a master cylinder 16 and discharges braking hydraulic pressure by pressing a piston of the master cylinder [0036] with electric power of a motor together with a driver's pedal force that presses a brake pedal 12, the control method comprising: performing, by the control unit 48, braking by an electric hydraulic braking unit 38/72/74/42 connected to the master cylinder through a pair of hydraulic lines [0067]-[0069].  Marx further broadly discloses ESC braking [0034], but lacks the details including comparing a required braking hydraulic pressure by the driver's pedal force with a preset reference hydraulic pressure when the ESC braking is required and to perform ESC braking by the electric hydraulic braking unit when the required pressure is equal or less than the reference pressure.  Svensson discloses a similar brake device and further teaches ESC braking in the form of brake assist by comparing a driver demand pressure with a threshold [0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide brake assist including comparing a driver demand pressure with a threshold, as taught by Svensson, in the system of Marx to shortening braking distances and increase the safety of the system.   In modifying the system of Marx according to Svensson, the system would perform ESC braking by the electric hydraulic braking unit when the pressure is equal to the reference pressure and the addition threshold of Svensson is met.
Regarding claim 11, when the required braking hydraulic pressure exceeds the reference hydraulic pressure, the control unit performs (continues) braking by the electric booster.
	Regarding claim 12, as modified, the step of performing the ESC braking by the electric hydraulic braking unit, the control unit opens the outlet valve 34 of the electric hydraulic braking unit, advances or retracts the piston of the master cylinder, and performs the ESC braking while storing the braking hydraulic pressure discharged from the master cylinder in the accumulator through the hydraulic lines and the outlet valve [0067].

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK